internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-101085-00 date date legend taxpayer y z industry director n1 n2 d1 d2 d3 d4 d5 dear this letter responds to a letter dated d4 and supplemental information submitted on behalf of taxpayer in its capacity as successor to x and y requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to file an election for amortization under sec_169 of the internal_revenue_code facts taxpayer represents that the facts are as follows x did not elect under sec_169 to amortize n1 pollution_control_facilities that were placed_in_service by x during the taxable years d2 through d3 all of these facilities except z have been certified by the respective state agencies y also did not elect under sec_169 to amortize n2 pollution_control_facilities that were placed in plr-101085-00 service by y during the taxable years d1 and d2 x and y’s facilities have not yet been certified by the environmental protection agency epa law and analysis sec_169 provides in part that a taxpayer may elect to take a deduction with respect to the amortization of the amortizable_basis of any certified_pollution_control_facility as defined in sec_169 based on a period of months sec_169 provides that the election of the taxpayer to take the amortization deduction and to begin the 60-month period with the month following the month in which the facility is completed or acquired or with the taxable_year in which such facility is completed or acquired shall be made by filing with the secretary in such manner in such form and within such time as the secretary may be regulations prescribe a statement of such election sec_1_169-4 of the income_tax regulations provides that the election of the taxpayer made under sec_169 shall be made by a statement of such election attached to its return for the taxable_year in which falls the first month of the 60-month amortization so elected such statement must include the information specified in sec_1_169-4 through ix sec_301_9100-1 of the procedure and administration regulations provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 sec_301_9100-3 provides that for relief to be granted the irs may require the taxpayer to consent under sec_6501 to an extension of the period of limitations on assessment for the taxable_year in which the regulatory election should have been made and any taxable_year that would have been affected by the election plr-101085-00 had it been timely made conclusions based solely on the facts and representations made the requirements of sec_301_9100-1 and sec_301_9100-3 have been met consequently taxpayer is granted an extension of time for making the election under sec_169 for the certified pollution_control_facilities subject_to taxpayer’s letter_ruling request dated d4 until calendar days following the date of this letter the elections must be filed with the amended federal_income_tax returns for the taxable years in which fall the first month of the 60-month amortization period elected by taxpayer and must comply with the requirements of sec_1_169-4 including the information required by sec_1_169-4 through ix these elections will apply only to those pollution_control_facilities that are eventually certified by the respective state agencies and the epa in addition a copy of this letter along with a copy of the election must be sent to the industry director a copy is enclosed for that purpose if the period of limitations on assessment for the taxable years in which the elections should have been made or for any taxable_year that would have been affected by the elections had they been timely made will expire before taxpayer has filed the certifications from the epa with the appropriate service official in the operating division that has examination jurisdiction over taxpayer’s federal tax returns taxpayer must consent under sec_6501 to an extension of the period of limitations on assessment for such taxable years except as specifically ruled upon above no opinion is expressed or implied concerning the federal_income_tax consequences of the transaction described above specifically we express no opinion on whether the facilities are certified pollution_control_facilities as defined in sec_169 this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent enclosures copy of this letter copy for sec_6110 purposes sincerely paul f kugler associate chief_counsel passthroughs and special industries
